UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                            No. 06-1723



ALVIN N. BENNETT,

                                               Plaintiff - Appellant,

          versus


CHARLES COUNTY PUBLIC SCHOOLS,

                                               Defendant   - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:04-cv-01501-AW)


Submitted:   March 29, 2007                 Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin N. Bennett, Appellant Pro Se. Edmund Joseph O’Meally, HODES,
ULMAN, PESSIN & KATZ, PA, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alvin N. Bennett appeals the district court’s order

granting summary judgment to Charles County Public Schools on his

Title VII claims of employment discrimination based on race.    See

42 U.S.C. §§ 2000e - 2000e-17 (2000).   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.      See Bennett v. Charles

County Pub. Sch., No. 8:04-cv-01501-AW (D. Md. May 25, 2006).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -